In consolidated proceedings pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered March 11, 1976, which, after a hearing, (1) granted petitioner’s application for enforcement of the support provisions of a judgment of divorce, (2) denied appellant’s cross motion for a downward modification of support, (3) found appellant to have willfully disobeyed the provisions of a Family Court temporary order of support, (4) directed appellant to make certain support payments for the support of petitioner and two children, (5) directed the liquidation of arrears and (6) sentenced appellant to 60 days in the county jail for having disobeyed the temporary support order, but suspended execution of such sentence. Order affirmed, without costs or disbursements. In our opinion the evidence adduced at the hearing was sufficient to sustain the Family Court’s determination requiring appellant to adhere to the provisions of the divorce decree as to alimony and child support. We also believe that sufficient competent evidence was presented to warrant both the denial of appellant’s cross motion for a downward modification of support and the finding that he had willfully disobeyed provisions of the temporary support order. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.